Citation Nr: 1314415	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  12-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased initial disability rating for service-connected posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to May 24, 2011, and 50 percent disabling from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran served on active duty from September 1950 to January 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded the Veteran's claim in May 2012 and February 2013.  The Board has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).

The Veteran and his friend testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.  

A November 2012 rating action assigned a 50 percent disability rating for PTSD with alcohol dependence, effective from May 24, 2011.  The Veteran has not clearly expressed that he would be satisfied with a 50 percent rating.  Moreover, the 50 percent rating has not been assigned for the entire period on appeal.  Therefore, this issue remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to various symptoms.

2.  Since the award of service connection, the Veteran's service-connected PTSD has not resulted in occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 50 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9400-9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In cases such as this, however, where the original claim was for service connection, which has been granted, further notice as to downstream questions, such as the proper rating, is not required under the VCAA.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his PTSD claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims, and the Veteran volunteered his symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  

The claimant was provided the opportunity to present pertinent evidence.  The evidence includes records of medical treatment received from VA and private treatment providers, and the Veteran was examined for VA purposes, most recently in May 2011.  The Board observes that the Veteran has not reported that PTSD has worsened since the most recent VA examination in May 2011.  

The RO notified the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service PTSD symptomatology; and obtained the Veteran's Phoenix VA Medical Center treatment records since July 2012.  A supplemental statement of the case was issued in April 2013.  Thus, the Board finds that the RO complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria 

A November 2009 rating action granted service connection for PTSD.  The Veteran seeks a higher initial rating for service-connected PTSD, currently assigned a 30 percent disability rating from May 16, 2008 to May 23, 2011, and a 50 percent disability rating since May 24, 2011.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under the assigned DC, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400-9411 (2012).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).

In evaluating the severity of the Veteran's PTSD, the Board points out that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's PTSD throughout the pendency of his claim.

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score of 61-70 is defined as: "Some moderate symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is assigned when there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

Factual Background

VA treatment records from August 2009 reflect that the Veteran reported difficulty falling asleep, anger outbursts, hypervigilance, and exaggerated startle response.  He stated that he was depressed.  He reported that he did not enjoy when his family got together.  He denied desire/intent/plan to harm himself or others.  He reported reasons to live included feeling "life is turning around, still be able to accomplish more, wife."  He stated that he had visual hallucinations, but was unable to state the frequency.  He reported auditory hallucinations, in that sometimes he heard a voice, but he was unable to make it out and no one was there.  He denied paranoia and homicidal ideation.  He had a history of legal problems, including going to prison 5 times, and the last time he was released was in 1990.  He stated that he has been married 8 times, and has been with his significant other for 3 years.  He reported that he retired and previously worked as an electrician.  

Upon mental status examination, the Veteran answered questions appropriately, no abnormalities detected.  He was casually dressed, appropriately groomed, cooperative, and had fair eye contact.  His speech had regular rate, volume, and amount.  The Veteran was depressed, and his affect was full and appropriate.  Thought process was circumstantial, and the Veteran denied active suicidal and homicidal ideation, auditory and visual hallucinations, and paranoia.  The Veteran was alert, oriented to self, time, and place.  Insight and judgment was fair and adequate for treatment.  The examiner diagnosed PTSD.  The Veteran's GAF score was 45.  

The Veteran underwent a VA examination in October 2009.  He reported anger ongoing since the Korean War.  He stated that he was occasionally involved in bar fights over the years, and that he is confrontational when he feels threatened.  He reported weekly outbursts of anger in which he yelled or hit and threw inanimate objects.  He described being constantly nervous.  He stated that he has been married eight times, with the longest marriage lasting for ten years.  He reported being with his significant other for three years.  He stated that he has difficulty sustaining any relationships.  He denied any thoughts or attempts of suicide.  He reported occasionally hearing strange noises, but would not elaborate as to auditory hallucinations.  He reported that he retired from full time work as an electrician in 1997.  Since then, he stated that he has worked various odd jobs.  He stated that he had difficulty showing up for work at times because he was fatigued and tired.  He reported that he was fired a couple of times due to failure to show.  He denied any current legal problems, although he received a DUI in 2004.  He reported being involved in a number of different social organizations, including DAV, VFW, Moose, and American Legion.  He stated that he did regular social activities with members of these clubs.  He did not report any hobbies or leisure pursuits.  

Upon mental status examination, the Veteran's dress, hygiene, and grooming were all appropriate.  The Veteran maintained good eye contact during the interview.  He was in no acute distress and appeared to be fully oriented.  He was responsive to all questions.  He appeared interested and interacted well with the examiner.  He was quite pleasant and cooperative.  Speech was normal, and of regular rate and rhythm.  Thought process was somewhat circumstantial.  The examiner had to cut the Veteran off and redirect during the examination.  The Veteran's thought content was relevant.  There were no psychotic symptoms.  Mood was unremarkable.  Affect was constricted.  There were no thoughts of harm to self or others.  Insight and judgment were both satisfactory.  The examiner diagnosed PTSD.  The Veteran's GAF score was 49.  The examiner noted that the Veteran had difficulty establishing intimate relationships over the years.  The examiner noted that the Veteran's symptoms were moderate.  The Veteran's impairments included poor relationships over the years and repeated criminal history.  

VA treatment records dated in March 2010 reflect that the Veteran had chronic and acute obtrusive thoughts.  He denied depression or suicidal ideation.  He belonged to many clubs, which involved a lot of drinking.  He was living with his significant other over the previous four years.  The Veteran was alert and oriented times three and cooperative.  The Veteran had a GAF score of 40.  In May 2010, the Veteran denied desire, intent or plan to harm himself.  He denied auditory and visual hallucinations, paranoia, and homicidal ideation.  Upon mental status examination, the Veteran answered questions appropriately, no abnormalities detected, he was casually dressed, appropriately groomed, cooperative, had fair eye contact, and joked appropriately.  Speech had regular rate, volume, and amount.  The Veteran was depressed and affect was full and appropriate.  Thought process and content was linear.  The Veteran was alert, oriented to self, time, and place.  Insight and judgment were fair and adequate for treatment.  The Veteran was diagnosed with PTSD.  The Veteran had a GAF score of 45.  In November 2010, the Veteran's mood was euthymic.  Affect was constricted.  Speech rate, tone, and volume were within normal limits.  Speech content was logical and coherent.  The Veteran's dress was casual and appropriate to the setting and weather.  He denied suicidal ideation.  In January 2011, the Veteran's mood was euthymic.  Affect was cheerful.  Speech rate, tone, and volume were within normal limits.  Speech content was logical and coherent.  Dress was casual and appropriate to the setting and weather.  The Veteran denied suicidal ideation.  The Veteran was assessed with PTSD.  

The Veteran underwent another VA examination on May 24, 2011.  He reported intrusive thoughts associated with an increase in level of both anger and anxiety.  He stated that anger and irritability manifested both verbally and occasionally by throwing inanimate objects.  He reported hypervigilant behavior, especially when awakening in the middle of the night, as well as for security issues around the home.  He denied suicidal ideation.  He stated that he did not maintain contact with his sister, half-brother and two half-sisters.  He reported a positive overall relationship with his significant other that he has been with for the past five years.  The Veteran had no current occupation, so there was no lost time from work to report from an existing job.  The Veteran managed his own personal hygiene and grooming.  His appearance was neat, clean, and casual.  His mental health condition would not prevent participation in routine activities of daily living.  The Veteran liked to care for his plants.  He did chores and errands around the home.  He belonged to the DAV.  He liked to visit with his neighbors.  He went to the Moose Lodge to socialize.  He reported verbal anger and irritability.  

Upon mental status examination, the Veteran's immediate, recent, and remote memories were satisfactory.  He was oriented in all spheres.  Speech was normal as to rate and volume.  Thought process production was spontaneous and abundant.  Continuity of thought contained some rambling, but the Veteran responded well to being refocused by the examiner and was then goal-directed and relevant.  Thought content contained some preoccupation with the past and past military experiences, but no suicidal or homicidal ideation.  There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's abstractability and concentration were both satisfactory.  His mood was anxious, although his range of affect was broad.  He was alert, responsive, and cooperative.  Judgment was adequate and insight was fair.  The examiner diagnosed PTSD.  The Veteran had a GAF score of 45.  The examiner noted that the Veteran's symptoms are serious.  

At the March 2012 Board hearing, the Veteran reported thoughts of suicide.  His friend reported that he was isolated from her and family.  He reported memory problems.   

Analysis

Based on the examination reports from the VA examiner in October 2009, the VA outpatient treatment records, and the lay evidence of record, the Board finds that the Veteran's service-connected PTSD warrants a 50 percent disability rating for the entire period on appeal.  During this time, PTSD resulted in disturbances of motivation and mood, given the reported anger outbursts and occasional depression.    

The Veteran has not demonstrated symptomatology reflective of the criteria for a rating in excess of 50 percent.  He clearly does not have problems tantamount to suicidal ideation, obsessional rituals, near-continuous panic attacks or depression that affects his ability to function independently.  For example, although the Veteran reported thoughts of suicide in March 2012, he denied suicidal ideation in August 2009, March 2010, and May 2011.  There is no evidence of spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran also does not have speech intermittently illogical, obscure, or irrelevant.  Thus, the evidence fails to demonstrate deficiencies in most areas, as contemplated for a 70 percent rating.  

While the GAF scores between 40 and 49 are indicative of more serious impairment, the Board notes that regardless of the GAF score assigned, that score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2012).  The Board therefore finds that the actual symptoms reflected in the VA treatment records and VA examinations are more probative than the GAF in terms of evidentiary value. 

The Board notes that the Veteran's symptoms have been relatively consistent throughout the pendency of his claim.  Therefore, the Board finds that a staged rating is not warranted.  Thus, a 50 percent rating is granted from May 16, 2008, the effective date of the award of service connection, and a higher rating is not warranted for any period since May 16, 2008.  38 C.F.R. § 4.130, DC 9400-9411.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of an initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran is retired, and the evidence does not show evidence of unemployability due to his PTSD.  Thus, TDIU is not raised by the record.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating for PTSD of 50 percent, but no higher, from May 16, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


